Case: 10-40779     Document: 00511243844          Page: 1    Date Filed: 09/24/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 24, 2010
                                     No. 10-40779
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RANDLE GARZA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:10-CR-36-37


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Randle Garza is charged with conspiring to distribute or possessing with
intent to distribute cocaine, marijuana, methamphetamine, and ecstacy, in
violation of 21 U.S.C. §§ 841 and 846. He appeals from an order of detention
issued by the district court. The evidence as a whole supports the district court’s
conclusion that no conditions of release exist that would reasonably assure the
safety of the community were Garza to be released pending trial. See 18 U.S.C.
§ 3142; United States v. Hare, 873 F.2d 796, 798-99 (5th Cir. 1989). AFFIRMED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.